
	
		I
		112th CONGRESS
		2d Session
		H. R. 4604
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  national program to conduct and support activities toward the goal of
		  significantly reducing the number of cases of overweight and obesity among
		  individuals in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Lifelong Improvements in Food and
			 Exercise Act or the LIFE Act.
		2.FindingsThe Congress finds as follows:
			(1)Currently, 64.5
			 percent of adults, age 20 years and older, are either overweight or obese and
			 35.7 million (more than one-third of the adult population) are obese.
			(2)Among adults who were 20 to 74 years of
			 age, the prevalence of obesity increased from 15.0 percent in 1976 through 1980
			 to 32.9 percent in 2003 through 2004.
			(3)During 2003 through 2004, of children and
			 adolescents who were 2 to 19 years of age, more than 12,500,000 (or 17.1
			 percent) were overweight.
			(4)Since 1980, the
			 percentage of children who are obese has more than doubled and the percentage
			 of adolescents who are obese has more than tripled.
			(5)More than
			 one-third of adults do not get enough physical activity and adults have
			 increased their caloric consumption.
			(6)The rising rates
			 of obesity portend greater disease and health conditions, including
			 hypertension, high total cholesterol, Type 2 diabetes, coronary heart disease,
			 stroke, gallbladder disease, osteoporosis, sleep apnea, respiratory problems,
			 and some cancers, such as endometrial, breast, and colon.
			(7)Many underlying
			 factors have been linked to the increase in obesity, such as increased portion
			 sizes; eating out more often; increased consumption of sugar-sweetened drinks;
			 increased television, computer, and electronic gaming time; changed labor
			 markets; and fear of crime, which prevents outdoor exercise.
			(8)Chronic diseases
			 account for 70 percent of all deaths each year. Although chronic diseases are
			 among the most common and costly health problems, they are also among the most
			 preventable. Adopting a healthy lifestyle, such as eating nutritious foods and
			 engaging in physical activity, can prevent or control the devastating effects
			 of these diseases.
			(9)In 2008, overall medical costs related to
			 obesity for adults were estimated to be as high as $147 billion. People who
			 were obese had medical costs that were on average $1,429 greater than such
			 costs for people of normal body weight.
			3.Reduction in
			 prevalence of obesity; program for lifelong improvements in food and
			 exercisePart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following new section:
			
				317U.Reduction in
				prevalence of obesity
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				carry out a national program to conduct and support activities regarding
				individuals who are overweight or obese in order to make progress toward the
				goal of significantly reducing the number of cases of overweight and obesity
				among individuals in the United States.
					(b)Certain
				activitiesIn carrying out subsection (a), the Secretary shall
				(directly or through grants or contracts) carry out the following with respect
				to individuals who are overweight:
						(1)Activities to
				train health professionals to recognize that patients are overweight and to
				recommend prevention activities regarding such condition, including educating
				patients on the relationship between such condition and cardiovascular disease,
				diabetes and other health conditions, and on proper nutrition and regular
				physical activities.
						(2)Activities to
				educate the public with respect to the condition of being overweight, including
				the development of a strategy for a public awareness campaign.
						(3)The development
				and demonstration of intervention strategies for use at worksites and in
				community settings such as hospitals and community health centers.
						(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $25,000,000 for fiscal year 2013, and
				such sums as may be necessary for each of the fiscal years 2014 through
				2016.
					.
		
